Name: Decision No 1/86 of the EEC-Switzerland Joint Committee - Community transit - of 8 April 1986 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the European Communities
 Type: Decision
 Subject Matter: organisation of transport;  tariff policy;  European construction;  transport policy;  Europe
 Date Published: 1986-07-22

 Avis juridique important|21986D0722(02)Decision No 1/86 of the EEC-Switzerland Joint Committee - Community transit - of 8 April 1986 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the European Communities Official Journal L 199 , 22/07/1986 P. 0006 - 0008DECISION N ° 1/86 OF THE EEC-SWITZERLAND JOINT COMMITTEE - Community transit - of 8 April 1986 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the European CommunitiesTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and in particular Article 16 (3) (c) thereof,Whereas, consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the Community, it is desirable, as long as customs duties and other charges have not been eliminated in intra-Community trade, to be able to distinguish goods according to whether they have acquired Community status in the Community of Ten or in Spain or Portugal;Whereas, on these grounds, it has proved necessary to introduce internal Community transit documents, comparable with those already in use but distinguished therefrom by the references T2 ES, T2L ES, T2 PT and T2L PT as well as to make other provisions for the application of the rules on Community transit;Whereas consequently it is necessary to adapt the Agreement,HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol ES-PT in the Annex to this Decision shall be attached to the Agreement concluded between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit.The said Protocol shall form an integral part of the Agreement.Article 2The Decision shall enter into force on 1 March 1986.Done at Brussels, 8 April 1986.For the Joint CommitteeThe ChairmanR. GIORGISANNEXADDITIONAL PROTOCOL ES-PT on special procedures implementing the Agreement made necessary by the accession of the Kingdom of Spain and the Portuguese Republic to the CommunityArticle 1In this Protocol the Community as constituted before the accession of Spain and Portugal, hereinafter called 'Community of Ten', shall mean the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland.Article 2Save as provided in Articles 3 and 6 of this Protocol, the provisions of the Agreement expressly referring to transit forms, declarations and documents T2 or T2L shall apply equally to transit forms, declarations and documents T2 ES, T2 PT, T2L ES or T2L PT.Article 31. The issue by a Swiss office of departure of a transit document T2 ES or T2L ES shall be subject to the presentation at that office of a transit document T2 ES or T2L ES drawn up in a Member State.2. The issue by a Swiss office of departure of a transit document T2 PT or T2L PT shall be subject to the presentation at that office of a transit document T2 PT or T2L PT drawn up in a Member State.Article 41. A T2 ES or T2 PT declaration is a declaration made:- on a form corresponding, except as regards spaces reserved for national use and the dimensions of boxes wholly or partly delineated by dotted lines, to the specimen shown in Annex I or Annex III to the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II to the Agreement), accompanied where appropriate by one or more forms corresponding to the specimens shown in Annex II or Annex IV to the said Regulation, or- on a form corresponding to the specimen shown in Annex I to the Regulation introducing a Community transitdeclaration form for use in an automatic or electronic data-processing system (Appendix II A to the Agreement).2. The principal shall indicate whether the Community transit declaration is made on a form T2 ES or T2 PT, accompanied, where appropriate, by one or more continuation sheets, T2 ESa or T2 PTa, by inserting either in typescript or legible and indelible handwriting, in the space following the 'T' symbol on these forms, the symbols '2-TWO ES' or '2-TWO PT' as appropriate.Article 51. The forms on which the internal Community transit documents T2L ES and T2L PT are drawn up must conform to the specimen shown in Annex XI to the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II to the Agreement) on which the symbol 'T2L' has been completed at the time of the preparation of the document by the addition of the letters 'ES' or 'PT' either in typescript or legible and indelible handwriting. The letters 'ES' or 'PT' may also be preprinted on the said forms.2. The provisions of Article 2 (2), (5) (a), (6), first and second subparagraphs, (9) and (10) and Title V of the Regulation referred to above (Appendix II to the Agreement) shall apply to the documents T2L ES and T2L PT.Article 61. For the purpose of implementing the provisions of Title IV, Section I of the Regulation referred to above (Appendix II to the Agreement):(a) - the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by one of the railway authorities of the Community of Ten, or- the Community Transit Transfer Note drawn up for goods accepted for transport by one of the national representatives of the transport undertaking in the Community of Ten,shall have equivalent effect to a declaration or document T2 or T2 GR as appropriate, provided it does not bear the symbol 'T1', 'T2 ES' or 'T2 PT';(b) - the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by the Spanish railway authorities, or- the Community Transit Transfer Note drawn up for goods accepted for transport by the Spanish national representative of the transport undertaking,shall have equivalent effect to a declaration or document T2 ES provided it does not bear the symbol 'T1', 'T2', 'T2 GR' or 'T2 PT', the symbol 'T2' or 'T2 PT' being authenticated by the stamp of the office of departure;(c) - the International Consignment Note or the International Express Parcels Consignment Note drawn up in respect of goods accepted for transport by the Portuguese railway authorities, or- the Community Transit Transfer Note drawn up for goods accepted for transport by the Portuguese national representative of the transport undertaking,shall have equivalent effect to a declaration of document T2 PT provided it does not bear the symbol 'T1', 'T2','T2 GR' or 'T2 ES', the symbol 'T2' or 'T2 ES' being authenticated by the stamp of the office of departure.2. For the implementation of Article 8 (2) of the Agreement:- the document must be stamped 'T2 ES' when the goods concerned arrive in Switzerland under cover of:- a document T2 ES,- an International Consignment Note, an International Express Parcels Consignment Note or a Community Transit Transfer Note equivalent to document T2 ES, or- a document T2L ES,- the document must be stamped 'T2 PT' when the goods concerned arrive in Switzerland under cover of:- a document T2 PT,- an International Consignment Note, an International Express Parcels Consignment Note or a Community Transit Transfer Note equivalent to document T2 PT, or- a document T2L PT.